Case:13-29105-EEB Doc#:53 Filed:04/06/20               Entered:04/06/20 14:16:16 Page1 of 4




                     UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF COLORADO
In re:                                 )
                                       )
LILIAN DEL CARMEN HERNANDEZ,           ) Case No. 13-29105-EEB
SSN: xxx-xx-3177                       )
                                       )
             Debtor.                   ) Chapter 7
                                       )

    APPLICATION TO CONTINUE EMPLOYMENT OF ONSAGER | FLETCHER |
           JOHNSON LLC AS COUNSEL FOR CHAPTER 7 TRUSTEE


      Tom H. Connolly, as chapter 7 trustee (“Trustee”) for the bankruptcy estate of Lilian Del
Carmen Hernandez (“Debtor”), files this Application to Continue Employment of ONSAGER |
FLETCHER | JOHNSON LLC as Counsel for the Chapter 7 Trustee (this “Application”) as follows:

       1.      On November 15, 2013, Debtor, filed for relief under chapter 7, title 11 of the
United States Code [Docket No. 1].

      2.     This case was closed on October 1, 2014 and reopened on March 5, 2019. Dennis
King was reappointed as the chapter 7 trustee when the bankruptcy case was reopened.

      3.     On March 11, 2019, this Court entered an Order authorizing Mr. King to employ
Connolly & Lofstedt, P.C. (“C&L”) as counsel to Mr. King [Docket No. 35].

       4.     On June 13, 2019, C&L and ONSAGER | FLETCHER | JOHNSON (“OFJ”) filed their
Joint Motion for Substitution of Counsel (the “Substitution Motion”) [Docket No. 38], pursuant
to which C&L sought entry of an Order authorizing C&L to withdraw and substituting OFJ as
counsel to Mr. King. On June 14, 2019, the Court granted the Substitution Motion and
authorized Mr. King to employ OFJ as of the date the Substitution Motion was filed [Docket No.
39].

       5.      On March 20, 2020, Mr. King passed away.

       6.      On March 27, 2020, Trustee was appointed as the successor chapter 7 in this case.

       7.      Trustee seeks entry of an Order authorizing the continued employment of OFJ as
his counsel in this case to defend the estate’s interests in connection with pending litigation,
marketing and selling property of the estate, and any other matters necessary to assist Trustee in
carrying out his duties under the Bankruptcy Code.

        8.      OFJ is well qualified to assist Trustee in this bankruptcy case in an efficient and
timely manner. A declaration of Joli A. Lofstedt (the “Declaration”) in support of OFJ’s
qualifications to serve as counsel for Trustee is attached as Exhibit A.
Case:13-29105-EEB Doc#:53 Filed:04/06/20                Entered:04/06/20 14:16:16 Page2 of 4




        9.     OFJ will charge for its fees and expenses incurred in this case based on its normal
hourly rates charged by the firm for similar clients. Ms. Lofstedt will be the attorney primarily
responsible in this case, however other attorneys and paralegals may assist in this matter. The
current hourly rates for the attorneys and paralegals at OFJ are as follows:

               Joli A. Lofstedt               $350.00 per hour
               Christian C. Onsager           $450.00 per hour
               J. Brian Fletcher              $335.00 per hour
               Andrew D. Johnson              $310.00 per hour
               Alice A. White                 $350.00 per hour
               Gabrielle G. Palmer            $225.00 per hour
               Charles R. Scheurich           $175.00 per hour
               Paralegal(s)                   $100.00 per hour

        10.    OFJ understands and acknowledges that any compensation paid to OFJ shall be
subject to approval by the Court in accordance with the title 11 of the United States Code, the
Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules.

       11.     OFJ has not received a retainer in this matter. As set forth more fully in the
Declaration:

              a.       OFJ does not hold or represent an interest adverse to Trustee, Debtor, or
the bankruptcy estate of Debtor;

                b.     OFJ's employees have no connection with the bankruptcy estate, Debtor,
creditors, any other party in interest, their respective attorneys and accountants, the United States
Trustee’s office, or any person employed in the office of the United States Trustee as set forth in
the Declaration of Joli A. Lofstedt, submitted herewith, except that:

                     i.       Trustee and Ms. Lofstedt, Of Counsel to OFJ, are members of the
               panel of private trustees for the District of Colorado.

                     ii.       Trustee and Ms. Lofstedt were 50% shareholders of C&L until
               May 31, 2019, after which time Ms. Lofstedt became the sole owner of C&L.
               C&L changed its name to Joli Lofstedt, P.C. (“JLPC”) on June 1, 2019. Ms.
               Lofstedt conducts her Chapter 7 trustee work under JLPC. Trustee created a new
               limited liability company, Tom Connolly, LLC (“TCLLC”). As of June 1, 2019,
               Trustee conducts his trustee work under TCLLC. As of June 1, 2019, JLPC and
               TCLLC are independent of one another and there is no agreement between the
               two firms to share professional fees earned after June 1, 2019. JLPC is continuing
               to collect professional fees earned and pay expenses incurred by C&L prior to
               June 1, 2019. Trustee did not work on the matter while at C&L and does not have
               any claim to the fees and expenses to be paid to C&L for its services in this
               matter.


                                                 2
Case:13-29105-EEB Doc#:53 Filed:04/06/20               Entered:04/06/20 14:16:16 Page3 of 4




                   iii.       Ms. Lofstedt is the corporate secretary for private industrial
              companies of which Trustee, in his individual capacity, is the Chief Executive
              Officer, a director, and/or majority shareholder.

                   iv.      C&L performed legal services for the private industrial companies
              of which Trustee is the Chief Executive Officer, a director, and/or majority
              shareholder. As of June 1, 2019, OFJ has performed legal services for such
              companies.

                   v.     Trustee, in his capacity as trustee in other unrelated matters, has
              engaged C&L and OFJ as legal counsel.

                  vi.       Ms. Lofstedt, in her capacity as a trustee, has engaged C&L and
              OFJ as counsel in other unrelated matters.


              c.       OFJ is disinterested, as that term is defined in 11 U.S.C. § 101(14).

      WHEREFORE, Trustee requests an Order authorizing the continued employment of
ONSAGER | FLETCHER | JOHNSON LLC as counsel to Trustee and for such other relief as this Court
may deem proper.

Dated: April 6, 2020                          Respectfully submitted,

                                              ONSAGER | FLETCHER | JOHNSON LLC

                                              s/ Joli A. Lofstedt
                                              Joli A. Lofstedt, #21946
                                              J. Brian Fletcher, #28629
                                              Gabrielle G. Palmer, #48948
                                              1801 Broadway, Suite 900
                                              Denver, Colorado 80202
                                              Phone: (303) 512-1123
                                              Fax: (303) 512-1129
                                              joli@OFJlaw.com
                                              jbfletcher@OFJlaw.com
                                              gpalmer@OFJlaw.com

                                              Proposed Counsel for Tom H. Connolly as
                                              Chapter 7 Trustee




                                                 3
Case:13-29105-EEB Doc#:53 Filed:04/06/20           Entered:04/06/20 14:16:16 Page4 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that on April 6, 2020, I served a complete copy of this APPLICATION
TO CONTINUE EMPLOYMENT OF ONSAGER | FLETCHER | JOHNSON LLC AS
COUNSEL FOR CHAPTER 7 TRUSTEE on the following parties (and any and all parties
who have requested electronic notice through the court’s CM/ECF system) in compliance with
the Federal Rules of Bankruptcy Procedure and the Court’s Local Rules:

       Attorney Kelsey Jamie Buechler; via CM/ECF
       Attorney Nicholas Craig Horvath; via CM/ECF
       Attorney Daniel J. Vedra; via CM/ECF

                                          By:     s/ Misty L. Schlabaugh
                                                  Misty L. Schlabaugh




                                             4
